 

Exhibit 10.2(D)

AMENDMENT 3 TO THE

COLLABORATION AND OPTION AGREEMENT

This Amendment 3 to the Collaboration and Option Agreement (the “Amendment”) is
made and entered into on November 4, 2015 (the “Amendment Date”), by and between
OncoMed Pharmaceuticals, Inc., a Delaware corporation located at 800 Chesapeake
Drive, Redwood City, California 94063, United States of America (“OncoMed”), and
Bayer Pharma AG, a German corporation located at Müllerstrasse 178, 13353
Berlin, Germany which previously acted under the name Bayer Schering Pharma AG
(“BSP”).  OncoMed and BSP are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

recitals

Whereas, OncoMed and BSP entered into a Collaboration and Option Agreement
effective as of June 15, 2010 and amended as of August 1, 2012 and August 27,
2013 (as amended, the “Agreement”) pursuant to which they agreed to collaborate
to discover and develop biologic and small molecule compounds directed to
targets within the Wnt cellular pathway;

Whereas, the Parties have jointly agreed on the design of the Phase Ib Trials of
the 18R5 Collaboration Compound and the Fzd-Fc Collaboration Compound;  

Whereas, BSP now wishes additional patients to be included in certain Phase Ib
Trials of the respective Collaboration Compounds;

Whereas, the Parties therefore desire to set forth the terms and conditions for
the inclusion of the additional patients.

AMENDMENT

Now, Therefore, in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:

1.  Any capitalized terms used in this Amendment shall have the meaning set
forth in the Agreement, unless otherwise defined herein.

2.  In addition to the number of patients previously agreed by the Parties for
the Phase Ib Trial of the 18R5 Collaboration Compound with the title “A Study of
Vantictumab (OMP-18R5) in Combination With Paclitaxel in Locally Recurrent or
Metastatic Breast Cancer” (trial number 18R5-002) and the Phase Ib Trial of the
Fzd-Fc Collaboration Compound with the title “Dose Escalation Study of OMP-54F28
in Combination With Paclitaxel and Carboplatin in Patients With Recurrent
Platinum-Sensitive Ovarian Cancer” (trial number 54F28-003) (collectively, the
“Applicable Trials”), the Parties agree that:

 

(a)

One (1) additional dose escalation cohort of six (6) patients may be added, at
OncoMed’s sole discretion, to each of the Applicable Trials; and

 

--------------------------------------------------------------------------------

 

 

(b)

Six (6) additional patients will be added to the expansion cohort, previously
agreed by the Parties, of each of the Applicable Trials. 

3.  Notwithstanding the terms of Section 2.1.3 of the Agreement, BSP will
reimburse OncoMed for any out-of-pocket expenses incurred by OncoMed in
connection with the inclusion of the additional patients pursuant to Section 2
hereof. Any other costs shall be borne by OncoMed. OncoMed shall invoice the
out-of-pocket expenses on a monthly basis. Payments shall be made by BSP in
accordance with Section 6.6 of the Agreement.

4.  All other terms and conditions of the Agreement shall remain in full force
and effect.

5.  This Amendment may be executed in counter-parts with the same effect as if
both Parties had signed the same document.  All such counterparts shall be
deemed an original, shall be construed together and shall constitute one and the
same instrument.  Signatures to this Amendment transmitted by facsimile, by
email in “portable document format” (“.pdf”), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of this
Amendment shall have the same effect as physical delivery of the paper document
bearing original signature.

6.  This Amendment and the Agreement and all Exhibits thereto, constitutes the
entire agreement between the Parties as to the subject matter of this Amendment,
and supersedes and merges all prior and contemporaneous negotiations,
representations, agreements and understandings regarding the same.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized officers as of the Effective Date.

 

OncoMed Pharmaceuticals, Inc.

 

Bayer Pharma AG

 

 

 

By:

/s/ Paul Hastings

 

By:

ppa. /s/ Andreas Busch

Name: 

Paul J. Hastings

 

Name:

Prof. Dr. Andreas Busch

Title:

President and CEO

 

Title:

Head Global Drug Discovery

 

 

 

 

 

 

 

 

By:

ppa /s/ Karl Ziegelbauer

 

 

 

Name: 

Dr. Karl Ziegelbauer

 

 

 

Title:

Head Global Therapeutic Research Groups

 

 